               Case 19-22356-SMG          Doc 36      Filed 01/07/20     Page 1 of 7



                            UNITED STATES BANKRUPTCY COURT
                             SOUTHERN DISTRICT OF FLORIDA
                               FORT LAUDERDALE DIVISION

 IN RE:                                             BK CASE NO. 19-22356-SMG
                                                    CHAPTER 7
 DANNY ALLEN WILDER,

             Debtor.


       EMERGENCY MOTION FOR RELIEF FROM AUTOMATIC STAY WITH
                     2-YEARS PROSPECTIVE RELIEF
                 Re: 2512 SE 13 Ct., Pompano Beach, FL 33062

    EMERGENCY HEARING REQUESTED PURSUANT TO LOCAL RULE 9075-1

  On October 31, 2019, an Order Setting Deadline for Debtor to File All Missing Schedules
  and Documents was entered by the Court. Pursuant to the docket, it does not appear that
  Debtor filed his missing Schedules. Because Debtor’s Chapter 7 Bankruptcy could dismiss
  at any time, Creditor seeks an immediate hearing on this Motion for Relief from Automatic
  Stay with 2-Years Prospective Relief.


       Ajax Mortgage Loan Trust 2019-E, Mortgage-Backed Securities, Series 2019-E, by U.S.

Bank National Association, as Indenture Trustee (“Creditor”) files this Motion for Prospective

Relief from the Automatic Stay under 11 U.S.C. §362(d)(4) and Bankruptcy Rule 4001-1(2) for a

two (2) year period as to any future filings related to this property and states as follows:

      1.       Creditor is a secured creditor holding a mortgage secured by real property owned

by the Debtor located at:

       LOT 21, IN BLOCK 1, OF POMPANO ISLES, ACCORDING TO THE PLAT
       THEREOF, RECORDED IN PLAT BOOK 27, PAGE 15, OF THE PUBLIC
       RECORDS OF BROWARD COUNTY, FLORIDA.

                aka 2512 SE 13 Ct., Pompano Beach, FL 33062 (the “Property”).




                                       Factual Background
                  Case 19-22356-SMG        Doc 36     Filed 01/07/20    Page 2 of 7



        2.        On November 1, 2012, a Verified Complaint for Foreclosure of Mortgage was filed

in the Seventeenth Judicial Circuit Court in and for Broward County, Florida in Case Number

CACE-12-30851 against Danny Allen Wilder (“Debtor”) and Donna F. Wilder (“Wilder”)

[collectively the “Bad Actors”] based on a default of the Note and Mortgage.

        3.        On August 9, 2017, Final Judgment of Foreclosure was entered in favor of

Creditor’s predecessor in interest setting a sale date of July 13, 2016. Final Judgment of

Foreclosure was entered after non-payment since 2006 and vexatious state court litigation. The

Final Judgment of Foreclosure is attached hereto as Exhibit “A”. The Judgment amount was

$1,032,836.69.

        4.        Creditor acquired this loan through a purchase agreement with Creditor’s

predecessor in interest. An Assignment of Judgment has been prepared, but is awaiting recordation

until relief from stay is granted. See executed Assignment of Judgment Exhibit “B”

        5.        The market value of the Property pursuant to the Broward County Property

Appraiser is $594,620.00. See Exhibit “C”.

        6.        The Bad Actors have taken every effort to intentionally stall the mortgage

foreclosure and frustrate Creditor by filing strategically planned, successive and fraudulent

bankruptcies to purposely hinder and delay Creditor, and costing Creditor thousands of dollars,

man power and effort. Between the two bad actors, eight bankruptcies have been filed to stall

the foreclosure action since 2014!

        7.        The Bad Actors caused three foreclosure trials to cancel, three sales to outright

cancel, and interfered with two other sales all based on their strategically filed and successive

bankruptcies.




                                                  2
4821-8290-6031, v. 1
                  Case 19-22356-SMG        Doc 36     Filed 01/07/20    Page 3 of 7



        8.        THREE foreclosure sales and THREE trials have been cancelled as a result of the

Bad Actors abusive bankruptcy filings- this is an outrageous waste of judicial resources and a

storybook example of abusive bankruptcy practices and bad faith filings.

         (a)      Bankruptcy 1: On November 16, 2015, Wilder filed the first bankruptcy action

                  during the pending foreclosure under Case No.: 15-30094-RBR. Bankruptcy 1 was

                  filed the same day as the scheduled foreclosure trial. On January 6, 2016, the

                  case was dismissed for abuse with 180-days prejudice for failure to cure

                  deficiencies.

         (b)      Bankruptcy 2: On March 18, 2016, Debtor filed the second bankruptcy action

                  during the pending foreclosure under Case No.: 16-13872-RBR. Bankruptcy 2 was

                  filed three days before the second scheduled foreclosure trial. On May 13,

                  2016, this case was dismissed with prejudice for two years.

         (c)      Bankruptcy 3: On February 14, 2017, Wilder filed the third bankruptcy action

                  during the pending foreclosure under Case No.: 17-11765-JKO. Bankruptcy 3 was

                  filed the day before the third scheduled foreclosure trial. On March 6, 2017,

                  the case was dismissed with 180-days prejudice for failure to cure deficiencies.

         (d)      Bankruptcy 4: On January 30, 2018, Wilder filed the fourth bankruptcy action

                  during the pending foreclosure under Case No.: 18-11115-JKO. Bankruptcy 4 was

                  filed the day after an Order Denying Motion to Cancel Foreclosure Sale was

                  entered. On April 3, 2018, the case was dismissed with 180-days prejudice.

         (e)      Bankruptcy 5: On July 5, 2018, Wilder filed the fifth bankruptcy action during

                  the pending foreclosure under Case No.: 18-18153. Bankruptcy 5 was filed the

                  day that the first foreclosure sale was scheduled to take place. On August 13,



                                                  3
4821-8290-6031, v. 1
                  Case 19-22356-SMG          Doc 36    Filed 01/07/20    Page 4 of 7



                  2018, the case was dismissed with 180-days prejudice because the Debtor was

                  prohibited from filing bankruptcy for a period of time that had not yet expired due

                  to the dismissal under Case No.: 18-11115-JKO.

         (f)      Bankruptcy 6: On October 23, 2018, Debtor filed the sixth bankruptcy action

                  during the pending foreclosure under Case No.: 18-23101-RBR. Bankruptcy 6 was

                  filed the same day the second scheduled foreclosure sale was rescheduled to

                  occur. On November 17, 2018, the case dismissed with 180-days prejudice for

                  failure to cure deficiencies.

         (g)      Bankruptcy 7: On March 5, 2019, Wilder filed the seventh bankruptcy action

                  during the pending foreclosure under Case No.: 19-12897-RBR. Bankruptcy 7 was

                  filed the same day the third scheduled foreclosure sale was rescheduled to

                  occur. On March 26, 2018, the case was dismissed with 180-days prejudice for

                  failure to cure deficiencies.

         (h)      Bankruptcy 8: On September 17, 2019, Debtor filed the eighth and current

                  bankruptcy action under Case No.: 19-22356-SMG (the “current bankruptcy”).

                  On October 31, 2019, an Order Setting Deadline for Debtor to File All Missing

                  Schedules and Documents was filed requiring completion on or before November

                  15, 2019 (“this Court’s Order”). Debtor failed to comply with this Court’s

                  Order.




                                                   4
4821-8290-6031, v. 1
                  Case 19-22356-SMG         Doc 36     Filed 01/07/20     Page 5 of 7



                                               The Law

        9.        Prospective relief for a period of two (2) years should be granted based on the

Debtor’s scheme to delay, hinder and defraud Creditor based on the multiple bankruptcy filings

affecting the subject property pursuant to § 362(d)(4).

       10.        A creditor is entitled to relief from stay under §362(d)(1) for “cause”. Whether

cause exists to lift the stay must be determined on a case by case basis based on the totality of the

circumstances in each particular case.” In re Mack, 347 B.R. 911, 915 (Bankr. M. D. Fla. 2006).

The totality of the circumstances includes how the parties have conducted themselves, the debtor’s

motives and whether the debtor has acted in good faith. Id. (citing In re Little Creek Dev. Co., 779

F.2d 1068, 1071 (5th Cir. 1986)).

       11.        Cause also exists under §362(d)(1) as a result of the Debtor’s continued use of the

Property without adequate protection. In re McGaughey, 24 F.3d 904, 906 (7th Cir. 1994) (noting

that lack of adequate protection is a typical basis for granting relief from stay for cause).

       12.        The purpose of this statutory provision of prospective relief is to prevent abuse by

bad faith filers. See In re Maude H. Henderson & Daniel S. Henderson, IV Irrevocable Tr., 395

B.R. 893, 901-02 (Bankr. D.S.C. 2008). Courts have considered the following non-exclusive list

of factors when determining whether prospective relief is appropriate: 1) Strategic filing of

bankruptcy petitions to prevent collection; 2) Multiple bankruptcy petitions by multiple parties to

protect common property; 3) Lack of evidence of changed circumstances between filings; and 4)

Inability to fund a plan. Id.




                                                   5
4821-8290-6031, v. 1
                  Case 19-22356-SMG        Doc 36      Filed 01/07/20     Page 6 of 7



                                              Argument

       13.        The Bad Actors have set out on a clear and strategic path to scheme, delay, hinder

and defraud Creditor based on the eight bankruptcy filings causing three foreclosure sales to

cancel.

       14.        The Bad Actors have filed multiple, calculated, bad faith filings to pervert the

bankruptcy system intended for true hardship.

       15.        The Bad Actors have failed to provide any sort of adequate protection and continue

to enjoy the Property without paying taxes, without paying insurance and without making any

mortgage payments whatsoever- years after the Final Judgment of Foreclosure.

       16.        It is unjust and shocking that the Bad Actors have succeeded in delaying three

foreclosure trials and three foreclosure sales.

       17.        The Bad Actors fail to show any change of circumstances between filings and never

file schedules to show financial circumstances for a Creditor to determine what the financial

circumstances are because the Bad Actors’ only intent is to delay the foreclosure sale and not

actually file a workable bankruptcy.

       18.        Debtor fails to pay taxes and insurance for the Property and Creditor has had to

outlay $197,085.58 in taxes and insurance to protect its collateral.

       19.        The Bad Actors’ carefully and planned strategic bankruptcy filings, which were

filed with a clear intent to put the foreclosure action at a complete hiatus, show an egregious pattern

of conduct of malfeasance and a clear, systemic abuse of the bankruptcy system.




                                                   6
4821-8290-6031, v. 1
                  Case 19-22356-SMG         Doc 36      Filed 01/07/20    Page 7 of 7



         WHEREFORE, Creditor requests that the Court:

         (a) Grant Relief from the Automatic Stay as it pertains to the Property with a prospective

              period of two (2) years as to any filer and with a waiver of the 14-day automatic stay;

         (b) Award fees and costs for the filing of this Motion in the amount of $831; and

         (c) Grant any such other relief as this Court deems just and proper.



                                                         /s/ Allison D. Thompson
                                                         Allison D. Thompson
                                                         athompson@solomonlaw.com
                                                         Florida Bar No. 0036981
                                                         THE SOLOMON LAW GROUP, P.A.
                                                         1881 West Kennedy Boulevard, Suite D
                                                         Tampa, Florida 33606-1611
                                                         (813) 225-1818 (Tel)
                                                         (813) 225-1050 (Fax)

                                        Certificate of Service

       I certify that a copy of the foregoing has been furnished by CM/ECF or United States mail
on January 7, 2019, to:

 Danny Allen Wilder                                    Kenneth A. Welt
 2512 SE 13 Ct.                                        8201 Peters Road, Suite 1000
 Pompano Beach, FL 33062                               Plantation, FL 33324
 Debtor – Pro-Se                                       Chapter 7 Trustee

 Office of the United States Trustee
 51 S. W. 1st Ave., Suite 1204
 Miami, FL 33130
 U.S. Trustee



                                                         /s/ Allison D. Thompson
                                                         Allison D. Thompson
                                                         Florida Bar No. 0036981




                                                   7
4821-8290-6031, v. 1
